NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 06/24/2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In applicant’s amendments filed 06/24/2022, claims 1-4 and 6-9 were amended.  Claims 1-9, as filed on 06/24/2022, are currently pending and considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/24/2022 was filed before the mailing date of the Non-Final Rejection on 03/28/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The objections to the abstract of the disclosure, and the claim objections have been obviated in view of applicant’s amendments and arguments filed 06/24/2022.  The rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments filed 06/24/2022, and were withdrawn.  The rejections under 35 U.S.C. § 101 and section 33(a) of the America Invents Act have been obviated in view of applicant’s amendments and arguments filed 06/24/2022, and were withdrawn.
Claims 1-9, as filed on 06/24/2022, are allowable.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record (Zets – US 9,526,946) fails to teach or render obvious a balance training system in combination with all of the elements and structural and functional relationships as claimed and further including:
a center of gravity calculation unit configured to calculate a first center of gravity, which is a centroid position of the load, based on the load detected by the load sensor; a center of gravity estimation unit configured to estimate a second center of gravity, which is a centroid position of the trainee, based on the image data; and a determination unit configured to determine that an alert to the trainee should be output based on a difference between the first center of gravity and the second center of gravity (claim 1).
Zets teaches a balance training system wherein:
a center of pressure calculation unit configured to calculate a center of pressure (COP), which is a centroid position of the load, based on the load detected by the load sensor; a center of gravity estimation unit configured to estimate a center of gravity, which is a centroid position of the trainee, based on the image data, inertial sensors, and/or three axis load cell sensors in the riding plate; and a determination unit configured to determine that an alert to the trainee should be output based on a difference between the center of pressure and the center of gravity and/or predetermined values and the center of gravity, which are not considered equivalent to applicant’s invention.

The prior art of record (Laurent – WO 2011/135274 A1) fails to teach or render obvious a balance training system in combination with all of the elements and structural and functional relationships as claimed and further including:
a second center of gravity estimation unit configured to estimate a second center of gravity, which is a centroid position of the trainee, based on the image data.
Laurent teaches a balance training system wherein:
avatar position information of the user, obtained by a camera, is compared, via a display, to predetermined targeted starting position information of a virtual mannequin to determine whether the positions of the avatar and the virtual mannequin correspond, with a tolerance, and to issue an error message if the user's position does not match the position of the displayed virtual mannequin (refer to Figure 6, method steps 105-140, and the corresponding description in the specification; Claims 8-11); and
the position of the center of gravity of the load of the user detected by the loading plate is determined and compared to a set of predetermined acceptable positions expected for the current phase of the exercise, and an error message is displayed if the position of the user's center of gravity is not in an acceptable position (refer to Figure 9, method steps 405-440, and the corresponding description in the specification; Claim 6, 15, and 16),
which are not considered equivalent to applicant’s invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784